Citation Nr: 0526270	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  96-49 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to January 
1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Louisville, Kentucky 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for bilateral carpal tunnel syndrome.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board addressed the veteran's claim for service 
connection for carpal tunnel syndrome in remands in October 
1998 and September 2003.  It was also the subject of Board 
development in September 2002 pursuant to 38 C.F.R. § 19.9 
(2002).  The RO and the AMC have taken steps to develop 
evidence relevant to the claim, but additional action is 
still needed.

During an April 1997 hearing at the RO, the veteran stated 
that he had received treatment for carpal tunnel syndrome 
during service in 1988, 1991, and 1992.  The claims file 
contains a small number of service medical records, mostly 
from the last year or two of the veteran's service.  In 
responding to a VA request for service medical records the 
Department of the Air Force in 1995 reported that the 
veteran's records were not in file at present, but would be 
sent to the RO if and when they were received.  

In January 2000, the RO asked the United States Air Force's 
51st Medical Group to look for any records belonging to the 
veteran in light of the fact the evidence suggested that the 
appellant was last treated at that facility.  No response was 
received from the Group despite follow up one attempt to 
correspond by e-mail and one attempt to phone the command 
itself.  

From resources available on the internet it is apparent that 
the 51st Medical Group is still serving at Osan Air Base in 
South Korea.  While the Board appreciates the prior efforts 
taken by RO personnel, given the fact that these are federal 
records, continuing attempts must be made to secure any 
available service medical records until the records are shown 
to be unavailable or until it is shown that further efforts 
would be futile.  38 U.S.C.A. § 5103A (West 2002).  In the 
Board's opinion, the simple failure of a government agency to 
respond does not equate to a finding that the records are not 
available.  Hence, further attempts are required.  Id.  If 
the 51st Medical Group responds that they do not have any of 
the veteran's service medical records, and if any suggested 
followup leads to a similar conclusion, then the AMC or RO 
should place documentation of that response in the veteran's 
claims file and prepare a formal written unavailability 
memorandum.

In a May 2004 letter, the AMC asked the veteran to complete 
and returns two copies of a form, VA Form 21-4142, that would 
authorize Dr. James McKiernan and Toyota Motor Manufacturing 
to release medical records to VA.  The veteran did not 
respond.  Accordingly, if the veteran desires that records 
held by Dr. James McKiernan and Toyota Motor Manufacturing be 
considered by the Board he must secure the records himself, 
or promptly submit the previously provided VA Forms 21-4142.  
No other action will be taken by VA with regard to these 
private medical records until the veteran responds.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 51st 
Medical Group of the United States Air 
Force, located at Osan Air Base, Republic 
of Korea, conduct a search for and 
provide all of the veteran's service 
medical records that may be located at 
that command.  The RO must obtain a 
response from the Medical Group to this 
request.  Any appropriate followup must 
be undertaken.  If the Medical Group 
responds that they do not have any of the 
veteran's service medical records, the RO 
should place documentation of that 
response in the claims file.  Any records 
received must, of course, be placed in 
the veteran's claims file.  If the 
records are unavailable, the RO must 
prepare a formal written unavailability 
memorandum.

2.  If any additional evidence is 
secured, the RO must reconsider the claim 
for service connection for carpal tunnel 
syndrome, with consideration of any 
evidence that has been obtained.  If the 
claim remains denied, the RO must issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

